 In the Matter of EXCEL CURTAIN COMPANY, INC.andINTERNATIONALASSOCIATION OF MACHINISTS, LODGE 1384andFACTORY COMMITTEE,PARTY TO THE CONTRACTCases Nos. C-1450 and R-1555.-Decided July 16, 1940Jurisdiction:automobile parts manufacturing industry.Unfair Labor PracticesInterference,Restraint, and Coercion:interrogation concerning union member-ship ; coercion of employees to sign document governing working conditions.Company-Doininated Union:employer's participation in formation and admin-istration of: furnishing meeting place, bulletin boards, and copies of docu-ment governing working conditions ; permitting employees to engage on com-pany time in activities on behalf of ; compensating employees for time spentoutside working hours in carrying on business of.Discrimination:charges of, dismissed.Collective Bargaining:charges of refusal to bargain, dismissed.Remedial Orders:company-dominated union disestablished as agency of col-lective bargaining ; employees ordered upon request to bargain collectively withthe complainant union in the event that the Board certifies it, following anelection directed to be held in the future, as the exclusive representative ofemployees in an appropriate unit.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union ; election necessary.Unit Appropriate for Collective Bargaining:tool and die makers and experi-mental men, excludingforemen.Mr. Stephen M. Reynolds,for the Board.Mr. Verne G. Cawley,of Elkhart, Ind., for the respondent.Mr. L. O. Thomas,of Battle Creek, Mich., andMr. Paul R. Hutch-ings,ofWashington, D. C., for the Machinists.Mr. Richard H. Meigs,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 29 and September 11, 1939, International Association ofMachinists, Lodge 1384, herein called the Machinists, filed chargesand amended charges, respectively, with the Regional Director for25 N. L.R. B., No. 65.-557 558DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Thirteenth Region (Chicago, Illinois), alleging that Excel Cur-tain Company, Inc., Elkhart, Indiana, herein called the respondent,had engaged in and was engaging in certain unfair labor practicesaffecting commerce. 'On- March 30, 1939, theMachinistsfiled with theRegionalDirectora petition alleging that a question affecting commerce had arisenconcerning the representation of employees of the respondent andrequesting an investigation and certification of representatives pur-suant to 'Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On August 11, 1939,, the National-Labor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3 and Section10 (c) (2), and Article II, Section 37 (b), of National Labor Rela-tions Board Rules and Regulations-Series 2, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice, and further ordered,for the purpose of hearing and all other purposes, that the complaintcase and the representation case be consolidated and that one recordof the hearing be made.Thereafter, upon the charges and amended charges, the Board, bythe Regional Director, issued its complaint, dated September 11, 1939,against the respondent, alleging that the' respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), (3), and (5) and Section 2 (6) and(7) of the Act.Copies of the complaint and petition, accompaniedby notice of hearing thereon, were duly served upon the respondentand the Machinists, and upon the Factory Committee, a labor organi-zation party to a contract with the respondent.On September 25,1939; at the hearing, the Board amended its complaint so as to allege,in addition to the allegations contained in the original complaint, thediscriminatory discharge of Louis K. Graff.,With respect to the unfair labor practices the complaint, as amended,alleged in substance, that the respondent (1) fostered, dominated, andinterfered with the formation and administration of the Factory Com-mittee, and contracted therewith and contributed financial and othersupport thereto; (2) discriminatorily demoted H. 0 Denman and dis-charged Andrew Bretz because they joined and assisted the Machinists,discharged C. E. Hull because he joined and assisted a labor organi-zation known as Federal Labor Union #20698, herein called the Fed-eral, and discharged Louis K. Graff because he joined and assisted theFederal and was an outspoken opponent of the Factory Committee,thereby discouraging membership in labor organizations; (3) re-1 On October 2, 1939, the Machinists filed second amended charges,conforming its charges,as originally amended, to the complaint,as amended at the hearing. EXCEL CURTAIN COMPANY, INC.559fused to bargain collectively with the Machinists, although it repre-sented a majority of the respondent's employees in an appropriate unitconsisting of tool and die makers and experimental men; and (4) bythe foregoing and other acts interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed-in Section 7of the Act.On September 22, 1939, the respondent filed its answer to thecomplaint and thereafter, on December 15, 1939, filed an answer to theamended complaint, in substance denying that it had engaged in thealleged unfair labor practices.Pursuant to notice, a hearing was held on September 25; 26, 27, 28,and 29 and October 2, 3, 4, 5, and 6, 1939; at Elkhart, Indiana, beforeWilliam B. Barton, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel and theMachinists by its representative; all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and,to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On December 15, 1939, the Trial Examiner issued his Intermediate.Report, copies of which were duly served upon the parties.The TrialExaminer found that the respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the Act. He recommendedthat the respondent cease and desist from such practices and that itwithdraw recognition from and completely disestablish the FactoryCommittee as a bargaining representative of any of its employees,offer reinstatement with back pay to Graff, and take certain otherremedial action.He further recommended that the complaint, asamended, in so far as it relates to Denman, Bretz, and Hull, and to therespondent's alleged refusal to bargain with the Machinists, bedismissed.On February 5 and 16, 1940, respectively, the Machinists and therespondent filed exceptions to the Intermediate Report. In addition,the Machinists filed with the Board a motion that it be permitted toamend its charge, as amended, so as to allege, in addition, the dis-criminatory discharge of H. O. Denman, and that the record be re-opened for the purpose of receiving further evidence relative thereto.Thereafter, on March 16 and April 6, 1940, respectively, the Machin-istsfiled. a brief and' a supplemental brief with exhibits annexedthereto in support of its motion to reopen the record.On February 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD16, 1940, the respondent filed with the Board objections to the grantingof the aforesaid motion of the Machinists, and, thereafter, on April20, 1940, filed certain affidavits in support of its objections.TheBoard has considered the Machinists' motions and the respondent'sobjections thereto.The motions are hereby denied.On March 16, 1940, the Machinists and the respondent filed withthe Board briefs in support of their exceptions to the IntermediateReport.The respondent also filed a motion to strike the Machinists'exceptions to the Intermediate Report.The motioi is hereby denied.On April 4, 1940, pursuant to request therefor by the respondent andtheMachinists and notice thereof to all parties, a hearing was heldbefore the Board in Washington, D. C., for the purpose of oral argu-ment.The Machinists and the respondent were represented by counseland participated in-the oral argument.The Board has considered the exceptions to the Intermediate Reportfiled by the respondent and the Machinists and, except as they areconsistent with the findings, conclusions, and order set forth below,finds no merit in them.Upon the entire record in this consolidated proceeding, the Boardmakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Excel Curtain Company, Inc., is an Indiana cor-poration having its office and principal place of business in Elkhart,Indiana.The respondent is engaged in the manufacture of automo-bile specialties, window equipment for trucks and busses, roll sectionsand rolling machine product's, and.stampings.The principal raw materials used by the respondent in its businessare steel, glass, rubber, and fabrics.During the year ending June 30,1939, the respondent's purchases of raw materials amounted, in value,to $413,828.90, approximately 85 per cent of which represented ex-penditures for materials obtained by the respondent from pointsoutside the State of Indiana.Net sales of the respondent's products during the same periodamounted in value to $778,591.03, approximately 90 per cent of whichrepresented sales of products shipped to points outside the State ofIndiana.IT.THE ORGANIZATIONS INVOLVEDInternationalAssociation of Machinists, Lodge 1384, is a labororganization, affiliated with the American Federation, of Labor,admitting to its membership employees of the respondent. EXCEL CURTAIN COMPANY, INC.561The Factory Committee is an unaffiliated labor organization ad-mitting to its membership employees of the. respondent.Federal Labor Union #20698 was a labor organization, affiliatedwith the American Federation of Labor, which admitted to its mem-bership employees of the respondent.-III.TFIE UNFAIR LABOR PRACTICESA. Domination of and interference with the formation and admin-istration of the Factory Committee and contribution of supporttheretoIn April 1937, at a meeting of the directors of a benefitassocia-tion of the respondent's employees, known as Excel Mutual ReliefAssociation, herein called the Association.3 it was proposed to insti-tute a movementamong the respondent's employees to reorganizethe Association along thelines of anunaffiliated labor organization.According to the testimony of Louis K. Graff, one of the Associationdirectors, the proposal was generally discussed by those present atthe meeting and "it was agreed that everybody on the board of officersor directors was to go back to their respective departments and doeverything they could to influence the employees into changing theReliefAssociation and reorganizing it and having a reelection ofofficers andcalling it bya newname."Shortly thereafter, at asubsequent meeting of the Association directors, Forrest requestedthat each submit his report and personal opinion relative to theprogress of the proposedreorganizationand stated "that a com-mittee wouldbe arrangedand agreed upon by the employees' union,and also the managementunder our new bylaws would be permittedto select an equalnumber of men to act as conciliators to go over anytrouble or difficulties or grievances that might come up, and thatthey would hold a meeting and discuss these things and thrash themout.",Soon afterthese two meetings of Association directors, and pur-suant to noticesposted on the respondent's bulletin boards, the em-ployees participated in a secret vote to indicate their desires relativeto the plan.The election resulted in 104 votes being cast againstand 36 in favor of the proposed reorganization.During the latter part of May 1937 two committees representingthe Federal called on Thomas W. Holt, president of the respondent,a It appears from the record that the Federal no longer has as members any employeesof the respondent8 Among the directors who attended this meeting were Edwin M. Sriver,foreman of therespondent's roller die department,and \V I3 Forrest,in charge of the respondent'sfinancial department,.personnel,andpayroll. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDseeking recognition as the exclusive collective bargaining represent-ative of the respondent's employees.Holt told these committees thathe could not bargain with them in the absence of proof of theirmajority representation.On the day following the last of these conferences, a committeeof three polishers employed by the respondent conferred with Holtand expressed their desire to be represented for the purposes ofcollective bargaining by their own craft union.On this occasion,according to the testimony of Rodney Fager, one of the committee=men, Holt questioned the wisdom of paying dues to an outside union"when the same thing could be accomplished by having an organi-zation right there in the shop."Hazel Kucela, the respondent'stimekeeper, testified that Holt had made a similar statement on aprevious occasion at a meeting of employees at which he had under-taken to explain the Act.While Holt denied the statements attrib-uted to him by Fager and Kucela, the Trial Examiner, who had theopportunity to observe the witnesses, found that the mutually cor-roborative testimony of Fager and Kucela was more credible.Wefind that Holt made the statements attributed to him by Fager andKucela.At about the same time a group of approximately eight employeescalled on Holt and requested his permission to organize a FactoryCommittee comparable to one which had functioned at the Curtain Sup-ply Company.4Holt advised them that if they could convince himthat they represented a majority of the employees in the plant, he wouldrecognize them for purposes of collective bargaining.Holt was askedby one of the group if he could obtain "a copy of the rules and regula-tions of the Curtain Supply Company arrangement."Holt agreed todo so and thereafter fulfilled his promise.At approximately this time two papers were circulated in the factory,one for signature by employees who favored the proposed plan to re-organize the Association, and one for signature by those who opposedthe plan.On June 10, 1937, with Holt's knowledge and approval, anelection of representatives was held in the respondent's plant.On thebasis of the election results one representative was chosen to representeach of the various departments and, in departments where both menand women were employed, two representatives were chosen, one foreach sex group.The representatives so chosen thereafter constituteda committee known as the Factory Committee.'Holt had previously been vice president and general manager of a corporation knownas the Curtain Supply Company, where he had introduceda labor organization similar inform to the one later established in the respondent's plant.According to Holt thisorgani-zation had as its object "primarily to create a better feeling among the employees of thecompany, to get closer together and to help bring aboutmyidea of collective bargaining."[Italics supplied.] EXCEL CURTAINCOMPANY, INC.563On the day of the election employees in the various departmentssigned documents authorizing their elected representatives to bargaincollectively for them.In addition to this provision, 12 of the 16 docu-ments thus signed also authorized the departmental representatives toenter into agreements with the respondent for a period of 1 year unlessotherwise mutually agreed by the representatives and the respondent.Edwin L. Schoemann, chairman of the Factory Committee, presentedthese documents to Holt, who promised at once "to start" a committeeof supervisory employees, to be known as the Executive Committee, torepresent the respondent.,Holt did not check the signatures presented to him by the FactoryCommittee against the pay roll of the respondent, but accepted themat their face value, and, on the basis thereof, recognized the FactoryCommittee as the exclusive collective bargaining representative of therespondent's employees.At approximately the same time Holt fur-nished Schoemann with a copy of the Curtain Supply Company rulesand regulations, which outlined the form of employee organizationwhich had existed at that company.Thereafter four members ap-pointed by the Factory Committee and an equal number appointed bythe Executive Committee began drafting similar provisions to governtheir own organization.In August 1937 the Factory Committee and the Executive Committeeniet jointly and completed a document known as Excel Curtain Com-pany, Inc., Factory Rules and Regulations, hereinafter referred to asthe Factory Rules.Holt also attended this meeting.On or aboutAugust 26,1937, the Factory Rules were approved and signed by Schoe-mann, as chairman of the Factory Committee ; by the respondent'sworks manager, John F. LeVan, as chairman of the Executive Com-mittee; and by Holt, as president of the company.The Factory Ruleswere subsequently put into effect without having been submitted to ageneral vote by the employees.The document in its final form was pat-terned after the Curtain Supply Company rules and regulations andembodied suggestions submitted by Holt, the two Committees, andvarious employees.The Factory Rules, apparently intended to serveas a constitution and bylaws, also contained,inter alia,provisions gov-erning working conditions and the handling of grievances.The Fac-tory Rules provided for a Factory Committee, consisting of depart-mental representatives, and for an Executive Committee, consisting ofthe respondent's works manager and all foremen and department heads"who shall serve on the Committee by virtue of their positions."Underthe Factory Rules, grievances are considered by a joint committee com-posed of four, appointees each from the Factory Committee and theExecutive Committee, and a final report thereon is subject to Holt'sapproval.The Factory Rules do not provide for general meetings of 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent's employees.The Factory Rules further required thatthey were to "be read by all employees and a copy signed by the employeeshall be kept [by the respondent] in his [personnel] file as a permanentrecord."The respondent, at its expense, had the Factory Rules printed.On'September 20, 1937, Holt's daughter, the respondent's personneldirector, acting pursuant to BHolt's instructions, posted on the factorybulletin boards copies of a notice signed by Holt, stating that theFactory Rules which he had approved would become effective Sep-tember 22, 1937, The notice concluded with the following paragraph :I hope that all employees will support this new plan of factoryrepresentation, and that they will give their factory committee-men, who 'have been duly elected to represent each departmentby the majority vote of each department, their whole-heartedsupport.I am sure that any just criticism will be welcome, andI am also sure we will all be benefited in the long run financially,socially and otherwise.At the same time Holt directed Miss Holt to furnish each employeewith a copy of the Factory Rules in booklet form and to obtain thesignature of each on a copy to be retained among the respondent'spersonnel records.This copy contained the following statement pre-ceding a space for the employee's signature : "I have read the aboveRules and Regulations and agree to abide by them."The record clearly shows that the employees were coerced by therespondent to sign the Factory Rules.Holt testified that if anemployee had refused to sign, without explaining his refusal to Holt'ssatisfaction, "I don't believe he would have gone back to work."Onthe afternoon of September 20, 1937, Miss Holt reported to_ her fatherthe refusal of a group of employees in the polishing room to sign theFactory Rules.Holt directed her to ascertain the reasons for theirrefusal to sign.Later on the same day Miss Holt reported that she"could not get a sensible answer out of them."At the hearing MissHolt testified, illustrative of the reasons advanced by the polishers inexplanation of their refusal to sign, that one polisher stated to herthat he desired to do his own bargaining and that another stated thathe "would rather have the right to bargain than those crazy rules."Similar explanations were given by other polishers.After receiving Miss Holt's second report at approximately 4 o'clockin the afternoon, Holt himself entered the polishing room and askedeach polisher "why he had not signed the rules."After receivingvarious answers, Holt advised the polishers, "You better read themover tonight. If you haven't got a copy, why get a copy, and sign EXCEL CURTAIN COI\MIPANY, iNC.565them before you come to work tomorrow morning or give me a goodreason why."Thereafter. Holt instructed Fred A. Heid, foreman ofthe polishers,to remove the time cards of the persons who had refusedto sign the Factory Rules and to station himself at the factory entrancenext morning and refuse any recalcitrant employees admittance tothe plant until Holt arrived.Heid, following these instructions, onthe following morning advised the polishers that if they did not signthe Factory Rules they would not be permitted to work. The polishers,despite the manifest disapproval of the Factory Rules voiced by themon the previous day, yielded under the respondent's coercive tacticsand signed the Factory Rules before Holt arrived at the plant.The employees who were elected Factory Committee members in1937 were reelected in 1938 and again in 1939, and the respondent hascontinued to deal with such members as representatives of its em-ployees without questioning their authority so to act.All affairs ofthe Factory Committee and Executive Committee are conducted inthe plant.Regular monthly and special meetings are held after work-ing hours.The respondent paid members of both Committees forattendance at such meetings.Prior to October 1938 it paid them atthe regular hourly rates received by such members for their workin the factory.The time spent in attendance at the meetings wasrecorded on their time cards by the individual committeemen, andpayment for such attendance .was included in their regular pay checks.Beginning in October 1938, however, the respondent paid the Com-mittee members at a flat rate of 50 cents per meeting.Advocates of the plan to reorganize the Association were permit-ted to campaign for the reorganization freely during working hours.Thereafter, members of the Factory Committee openly attended toCommittee business on company time.Holt testified that he did notregard the Factory Committee as a labor union within the meaningof a rule of the respondent against conversing about union mattersduring working hornsIndeed, one Games, an employee, devotedsomuch time to the Factory Committee during working hours thatthe respondent's works manager requested him to discontinue suchactivities.Subsequently, however. Holt advised Schoemann, chair-man of the Factory Committee. that he "could go ahead on thecompany's time" and attend to Factory Committee matters pro-vided thatlie so informed his foreman.In sumimary, the respondent, through its supervisory employees,suggested to its employees the formationof aninside labor organ-ization,subsequently known as the Factory Committee; supplied itsemployees with advice as to the form such an organization shouldfake; encouraged and coerced its employees to become members2S-30'36-4 2-N of2 i---t7 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof and to withdraw support from other labor organizations;bore certain expenses incidental to the formation of said organiza-tion; recognized the Factory Committee as the bargaining agent ofits employees without serious question as to its majority representa-tion, having previously withheld similar treatment from the Federal;participated in the affairs of the Factory Committee by means of acomplementary organization of supervisory employees known as theExecutive Committee; permitted the Factory Conunittee to conductits affairs on company premises during working hours; and paid thecommitteemen of- said organization for the time spent in suchactivities.In the light of the foregoing facts, we find that the respondentdominated and interfered with the formation and administration ofthe Factory Committee and contributed financial and other supportthereto.We further find that the respondent thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.We further find that the Factory Rules, in so far as they purportto constitute a collective bargaining agreement between the resj)ond-ent and the Factory Committee, are invalid since they were not theresult of collective bargaining between the respondent and the freelydesignated representatives of its employees but were executed as anintegral part of the respondent's program of domination of, inter-ference with, and support to the Factory Committee.B. Interference, restraint, and coercionIn February 1937 the respondent adopted a form to be filled outand signed by applicants for positions.One series of questions con-tained therein solicited the prospective employee to supply informa-tion concerning his union affiliation and dues-payment status.Fol-lowing these questions on the form was the statement :NOTE.-We have no objection to an employee's affiliation witha reputable organized Labor Union, but we insist that no con-versation be held on the subject with other employees, or otherpersons during working hours.Violation of this rule is causefor discharge.The respondent contends that the above-described inquiry into theunion affairs of its prospective employees was innocuous, since itwas not mandatory that the information sought should be given.We find no merit in the respondent's contention.A refusal to answersuch questions would in itself constitute an answer scarcely lessspecific for the respondent's purposes than an articulated answer. EXCEL CURTAIN COMPANY, INC.567That the inquisition was regarded by prospective employees as an,interference with union activities is indicated by the fact that numer-ous applicants did not answer the question and at least one appli-cant who was hired answered falsely in order to conceal his union,affiliation.Under the circumstances here present, the respondent's'inquiries interfered with its employees' union activities.In November 1938 a representative of the Machinists requested the-respondent to recognize it as the exclusive collective bargaining repre-sentative of the respondent's tool and die makers and experimental mcii.-In answer to the respondent's request for proof of majority representa-tion, the Machinists' representative suggested that a comparison of the,respondent's pay roll and the union records be made by a responsible-third party.Instead of consenting to such a comparison, Holt, the-respondent's president, summoned into his office the respondent's tool,and die makers and experimental men and requested them to designate-in his presence their preference for the Machinists, the Factory Com-mittee, or neither.The respondent contends that it did not engage in unfair labor-practices by thus questioning its employees as to their preference in.the matter of union affiliation since Holt's action was prompted solely-by a desire to ascertain whether or not the Machinists represented a;majority.Even assuming the truth of this contention, however, which,we find diflicnlt to do in view of the fact that the employees were nottold the purpose of the inquisition, the respondent's conduct was in,violation of the Act.Where the respondent had so forcibly indicated.to the employees its preference for the Factory Committee, its indi-vidual polling of the employees as to their preference was an act-intimidatnng in effect and not conducive to a free choice on the part ofthe employees.We find that the respondent, by questioning its employees as totheir union membership and desires concerning representation,,inter-fered with. restrained. and coerced its employees in the exercise of ihe.rights'guaranteed in Section 7 of the Act.5GSeeMatterof Trenton Garment CompanyandInternational Ladies'Garment Workers,Union, Local 278. 4 N LR B 1186,Mattel of Commonwealth Telephone CompanyandTheodore R Siplon, Walter F Seidler and International Brotherhood of Elect? colWorleis,13 N.'L R B 317 ;Matter of R C Motion CompanyandSteelWorkers Organizing Com-mittee (affiliated iaitli the C 1.0 ), 23 N L R. B 1084,;Matter of RemingtonRand,Inc.andRemington Rand Joint Protective Board of the District Council Office EquipmentWorkers,2 N L R. B 626, enf d as mod , N. LR B v Remington Rand, Inc, 94 F.(2d)862 (C. C A. 2). cert denied, 304 U S 576Matter of Eagle Manufacturing CompanyandSteelWorkers Organizing Committee,6 N L R B 492, enf d, NL. R. B v Eagle Manu-facturing Company,99 F (2d) 930 (C CA. 4) , Matter of McNeely & PriceCompan8jandNational Leather Workers Association, LocalNo20, of the C 1 0, 6 NL R B 800,enf'd as mod.,N. L. R. B. v. McNeely & Price Co,106 F (2d) 878 (C C. A 3) Cf.Matter of JWiss& Sons CompanyandUnited Electrical, Radio & Machine Workers ofAmerica,12 N L B B 601 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The alleged discrivii nations with rep pert, to h rrre and tenure o fenz p77oy'nm e ntThe complaint, as amended, alleges that the respondent discrimina-torily discharged Louis K. Graff, C. E. Hull, and Andrew Bretz, anddemoted H: O. Denman. The respondent in its answer, as amended,denies such discrimination and, by way of explanation of its acts withrespect to said employees, alleges -certain, affirmative matter, whichLouis K. Graff,a punch-press operator, was employed by the re-spondent on or about October 1, 1936.He was laid off on June 5,1937, pursuant to a notice posted on the pressroom bulletin board,which stated that a seasonal decline in the respmidc ut's business neces-sitated the lay-off of seven nailed employees, including Graff.Graff was elected a director of the Association On or about March10, 1937.Thereafter, in April 1937, at a meeting of the Associationdirectors, Graff was alone in opposing the plan then under discussionto reorganize the Association.At a director's meeting held shortlythereafter, Graff reasserted his opposition to the plan and suggestedthat the question of reorganization be submitted to the, employeesfor a vote by secret ballot.As stated above, this procedure was fol-lowed and resulted in the defeat of the proposal by a vote of 104to 36.In May 1937 the reorganization issue was revived and con-temporaneously therewith a movement to reorganize the respondent'semployees was begun by the Federal.At approximately the sametime a Federal committee composed of seven employees, includingGraff, who took the initiative in the negotiations. called upon Holtand unsuccessfully sought to obtain recognition of their union as thecollective bargaining representative of the respondent's employees.The respondent contends that Graff's lay-off was occasioned solelyby adverse business conditions and, in support of its contention, intro-duced uncontroverted testimony that its sales declined markedly in themonths of June, July, and August 1937.Moreover, on May 18 and 25,1937, prior to Graff's dismissal, other group lay-offs had occurred inGraff's department.Graff's disapproval of the plan to reorganize the Association wasshared by a large majority of the respondent's employees at that time,as shown by the results of their balloting.Moreover, of the seven per-sons, including Graff, on the Federal committee which sought to nego-tiate with the respondent, four were still in the respondent's employ atthe time of the hearing and there is no evidence of discrimination as tothe other two.Of a subsequent Federal committee of three whichcalled on Holt for a similar purpose, at least two were still in therespondent's employ at the time of the hearing. EXCEL CURTA1\ CO\1PANY, INC.569A consideration of all the evidence leads us to conclude that the evi-dence does not support the allegation in the complaint, as amended, thatGraff was discriminatorily discharged.We find that the respondentdid not discriminate in regard to Graff's hire or tenure of employment todiscourage membership in a labor organization.C. E. Hullwas employed by the respondent on May 26,1936, to oper-ate an electric welding machine and continued in such capacity forapproximately 30 days, after which time, according to the respondent,itwas discovered that he was an incompetent welder and incapable ofperforming the work for which he had been employed.Hull had hadlittle previous experience in the operation of an electric welding machineprior to his employment by the respondent and at the hearing he ad-mitted that he was unable to perform successfully the welding workrequired by the respondent.Upon discovering his incompetence as awelder the respondent took Hull off the welding job and assigned himto various other tasks at which he worked until May 29, 1937, when hewas laid off, along with 13 other employees, for the stated reason thatwork was slack.The respondent contends that Hull was selected tobe laid off in accordance with the seniority rule then in effect in the plant.The record contains no evidence to rebut the respondent's contention inthis respect.Hull was one of the charter members of the Federal and at the time ofhis lay-off occupied the office of recording secretary thereof.He didnot, however, actively participate in Federal affairs at the plant.Hull did not seek reinstatement after his lay-off and the respondentcontends that even had he done so it would have been justified in refus-ing to reemploy him for the reasons that he (1) was an incompetentworkman, (2) wasted time by conversing with his fellow employeesduring working hours, (3) quarrelled with his foreman, and (4) afterhis lay-off threatened to bomb the respondent's plant. In respect tothe respondent's first contention, Hull was admittedly incompetent toperform the work for which he had been initially employed.The evi-dence relative to the respondent's second and third contentions is insuf-ficient to warrant the making of findings with respect thereto.As tothe respondent's fourth contention, while Hull denied that he had everthreatened to bomb the respondent's plant, from all the evidence webelieve that he did voice such a threat but without serious intent.In his Intermediate Report, the Trial Examiner found that therespondent did not discriminate in regard to Hull's hire and tenure ofemployment to discourage membership in a labor organization.TheMachinists did not except to this finding.We agree with the TrialExaminer.We find that the respondent did not discriminate in regard to Hull'shire or tenure of employment to discourage membership in a labororganization. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDH.- 0. Demeanwas first employed by the respondent as a flat tooland die maker in October 1935.He was laid off in May 1936 but wassubsequently reemployed in the respondent's inspection department,inSeptember 1936.He voluntarily resigned from his last-namedemployment after working only 5 days.Thereafter,in January 1937,John F. LeVan, the respondent'sworks manager, sought out Denmanand offered him employment as foreman of the flat tool anddie depart-,,ment.Denman accepted LeVan's offer and commenced work as such.a foreman on January 11, 1937.LeVan testified that prior to that time the respondent had decided,in the interest of economy to place the flat and roller die departmentsunder the supervision of a single foreman, and that, as a step towardeffectuating the respondent's plan in this respect,he employed Denmanas foreman of the flat die, department with the understanding that hewould proceed to learn roller die work and eventually assume thesupervision thereof in addition to his other duties.WhileDenman,at the hearing, denied that his learning of roller die work was statedas a condition of his employment,he admitted that it was understoodthat he should eventually take over the supervision of that department.The Trial Examiner, who had opportunity to,observe the witnesses,accepted LeVan's version of the employment agreement as the morecredible,In view of this and of the improbability that the respondentwould have permitted Denman to supervise a type of work with whichhe was unfamiliar,we find that his learning of roller die work consti-tuted a condition of Denman's employment.Denman continued in the capacity of foreman of the flat die depart-ment for approximately 11 months,during which period the roller die,department was supervised by Edwin M. Sriver.On March 1, 1938,the respondent demoted Denman to ordinary bench work as a tooland die maker, and Sriver assumed supervision over both departments.Denman continued to work as a tool and die maker until October 15,1938, when he was discharged.The complaint alleges that Denman was demoted tobench workby reason of his membership in and activity on behalf of the Machin-ists.Denman occupied the union offices of recording secretary andacting business agent.His union affiliation and activities were knownto the respondent since at or about the time it hired him as foreman.His demotion on March 1, 1938, preceded by several months any realorganizational activity on the part of the Machinists,which,in so faras the record shows, commenced in October 1938.The respondent contends that Denman was demoted because hefailed to learn roller die work within a reasonable time after hisemployment..At the hearing Denman denied that lie was incapable EXCEL CURTAIN COMPANY, INC.571of doing such work, but admitted that he was not expert at it.He,had had no previous experience in roller die work prior to his employ-ment by the respondent and the evidence indicates that his duties asforeman of the flat die department did not present an opportunitytogain such experience.Nor is there convincing evidence thatDenman exerted himself to become familiar with roller die work in'his spare time.Some evidence was introduced, however, to showthat Sriver, who assumed Denman's duties upon his demotion, wasinexpert in flat die work. There is no question that the greater partof Sriver's experience and skill lay in the realm of roller die work,but Sriver had also previously served as foreman of both the flat androller die departments.LeVan testified that in view of such previousexperience lie considered Sriver more competent than Denman forthe position in question.In view of the respondent's knowledge of Denman's union affiliationthroughout the considerable period of his employment and his failureto gain a proficient knowledge of roller die work, we find, as did theTrial Examiner, that Denman was demoted for reasons other thanhis union membership and activities.We find that the respondent did not discriminate in regard toDenman's hire or tenure of employment to discourage membershipin a labor organization.Andrew Bretrwas employed as a tool and die maker by the re-spondent on or about April 5, 1937, and continued in such capacityuntil his discharge on March 3, 1939.He was a member of theMachinists but evidence as to his activities therein is lacking.Bretz claims that lie was discharged because he refused to complywith Holt's request that employees of the tool and die and experi-mental departments indicate in his presence their preference, for acollective bargaiunng representative.Bretz's contention is uncon-vincing.Of the 14 employees affected by Holt's request on that occa-sion, 7 indicated their preference for the Factory Committee; 4 indi-cated a desire to bargain individually; Bretz and another employee,George Norris, ref used to indicate their preferences; and one Schmidtdesignated theMachinists as his preference.Both Norris andSchmidt were still in the respondent's employ at the time of thehearing and the record contains no indication that either has sufferedby reason of his act on the above-described occasion.The respondent contends that it discharged Bretz because he wasan incompent die maker and for the further reason that his aggres-sive espousal of certain political views caused trouble between himand his fellow employees.The evidence relative to Bretz's allegedincompetency and his political activities is conflicting, and we find 572DECISIONS OF NATIONAL LABOR RELATIONS' BOARDit unnecessary to resolve the conflicts with respect thereto.The evi-dence is convincing, however, that Works Manager LeVan had beendissatisfied with Bretz's efficiency'for a considerable period of time.In view of all the circumstances we are of the opinion, as was theTrial Examiner, that the record fails to support the allegation ofthe complaint that Bretz was discharged because of mason member-ship- or activity.We find that the respondent did not discriminatein regard to Bretz"s hire or tenure of employment to discouragemembership in a labor organization.D. The alleged refusal to bargain with, the MachinistsThe Machinists claims that the tool and die makers and experi-mental men employed at the respondent's plant constitute a unitappropriate for the purposes of collective bargaining.By letterdated October 29, 1938, the Machinists advised the respondent thatit represented a majority of the respondent's employees in such aunit and requested a conference for the purposes of negotiating a col-lective bargaining agreement and discussing the discharge of H. O.Denman.The respondent replied on November 4, 1938, stating thatits employees had designated the Factory Committee as their collec-tive bargaining agent, challenging the appropriateness of the unitsought by the Machinists, requesting proof of majority representationby the Machinists, and refusing to discuss Denman's case on theground that he was discharged for cause.By letter dated November12, 1938, the Machinists submitted to the respondent the suggestionthat a comparison between company and union records be made bytwo "men of the cloth" for the purpose of determnnng the majoritystatus of the union.The Machinists further stated in the letter thatunless the respondent agreed to the bargaining unit originally pro-posed, accepted the suggested procedure for resolving the question ofmajority representation, and, in addition, agreed to discuss the caseof Denman, the Machinists would file a petition and charge with theBoard for a final determination of the aforesaid matters.On No-vember 26, 1938, the respondent replied, reiterating that the employeeswhom the Machinists claimed to represent had designated and weresatisfied with the Factory Committee as their collective bargainingagent and repeating its request for proof of the Machinists' repre-On January 12, 1939,representatives of the Machinists and the respondent met and dis-cussed a proposal submitted by the Machinists that a consent electionbe held among the employees in question for the purpose of deter-mining their desires relative to a collective bargaining representativeBy letter dated February 15. 1939, the respondent rejected the pro- EXCEL CUR PAIN COMPANY, INC.573-posed consent-election procedure, stating that it felt uncertain con-cerning the appropriateness of the unit sought by the Machinistsand suggesting that the Machinists submit its claim to the Board.On March 2, 1939, the Machinists addressed a further letter to therespondent, urging it to reconsider its decision and accept the proce-dure of a consent election.On March 15, 1939, the respondent replied,restating its preference for an election conducted pursuant to Boarddirection.The complaint, as amended, alleges that the respondent refused tobargain collectively with the Machinists on November 26, 1938, andon February 15 and March 15, 1939.On November 26, 1938, the re-spondent had in its employ 14 persons in the claimed appropriate unit.At the hearing the Machinists introduced into evidence authorizationsfor representation and applications for membership in the Machinistssigned by seven employees in that unit and H. O. Denman.We havehereinabove found that Demean was discharged on October 15, 1938,prior to, the respondent's alleged first refusal to bargain with theMachinists.We do not find that his discharge constituted an unfairlabor practice.Denman was, therefore, not an employee of the re-spondent who can be considered as a member of the Machinists for thepurpose of proving its majority representation on November 26, 1938.Excluding Denman, it is apparent that the Machinists did not representa majority of the employees in the claimed unit on November 26,1938.On February 15, 1939, the respondent still had in its employ 14persons in the claimed appropriate unit.The Machinists introducedevidence indicating that on that date it represented nine persons.Twoof these, however, were Denman, who cannot be counted in determiningmajority representation for the reasons stated above, and one Klopfen-stein, whose employment with the respondent was terminated prior toFebruary 15, 1939, under circumstances which do not appear in therecord and who, therefore, must also be excluded from such a determi-nation.Excluding Klopfenstein and Denman, the Machinists did notrepresent a majority of the employees in the claimed appropriate uniton February 15, 1939.On March 15, 1939, the respondent had in its employ 16 persons inthe claimed appropriate unit.The Machinists' evidence indicates thaton that date it represented nine persons.This figure includes, how-ever, not only Denman and Klopfenstein, but in addition, AndrewBretz, who was discharged on March 3, 1939, prior to the respondent'salleged refusal to bargain on March 15, 1939.We have found thatBretz's discharge did not constitute an unfair labor practice and there-fore lie must be excluded from our computation for the same reason 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat we have excluded Denman. It is thus apparent that the Machin-istsdid not represent a majority of the employees in the claimedappropriate unit on March 15, 1939.Since the evidence does not establish that the Machinists,on Novem-ber 26, 1938, on February 15 or March 15, 1939, or at any other timerepresented a majority of the employees in the unit claimed by it tobe appropriate,we find it unnecessary to consider at this point thequestion concerning the appropriateness of such a unit.We find thatthe respondent did not refuse to bargain collectively with the Machin-ists as the representative of its employees in an appropriate unit.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above,occurring in connection with the operations of the re-spondent described in Section I, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce-among, the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent has engaged in certain unfairlabor practices.We shall order it to cease and desist therefrom and totake certain affirmative action which we find necessary to effectuatethe policiesof the Act.We have found that the respondent dominated and interfered withthe formation and administration of the Factory Committee and con-tributed financial and other support thereto.We shall order therespondent to withdraw all recognition from the Factory Committeeas a labor organization representing any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditionsof employment,and to disestablish the Factory Committee as suchrepresentative.We shall also order the respondent to cease givingeffect to the Factory Rules, as well as to any extension,renewal, modi-fication, or supplement thereof, or to any contract with the FactoryCommittee which may now be in force, without prejudice, however,to the assertionby the employees of any legal rights they may haveacquired under the Factory Rules or under any such contract.We have found that the respondent did not discriminate in regardto the hire or tenure of employment of Louis K. Graff, C. E. Hull,H. 0. Denman, and Andrew Bretz.We shall, therefore, order thatthe complaint, as amended,in so far as it alleges such discrimination,be dismissed. EXCEL CURTAIN- COMPANY, INC.575Having found that the evidence fails to sustain the allegations ofthe complaint that the respondent refused to bargain with the Machin-ists as the representative of a'majority of its employees, we shall orderthat the complaint, as amended, in so far as it alleges such refusalto bargain, be dismissed.We have, however, found that the respond-ent, in numerous ways, favored, assisted, and encouraged membershipin the Factory Committee and indicated its preference for dealingwith it while discouraging membership in other labor organizations,including the Machinists.The respondent's refusal to cooperate withtheMachinists in its attempt to prove its status as a majority repre-sentative as contrasted with the facility with which the respondentrecognized the Factory Committee as a majority representative andthe respondent's inquisition into the union preferences of the em-ployees claimed by the Machinists to be represented by it are indicativeof the respondent's hostile attitude toward the Machinists. Since weare directing that an election be conducted among the employees inan appropriate unit to determine whether or not they desire to berepresented by the Machinists and since the respondent has shown apredisposition to commit unfair labor practices, and, in particular,with reference to the Machinists, we are of the opinion that the policiesof the Act will best be effectuated by requiring the respondent tobargain collectively with the Machinists upon request, in the eventthat the Machinists is designated in the election by a majority of theemployees as their representative for purposes of collective bargaining,and is certified by the Board as the exclusive representative of allemployees in an appropriate unit for such purposes.We will soorder.6VI.THE QUESTION CONCERNING REPRESENTATIONAs stated above in Section III, D, the respondent, when requestedto do so by the Machinists, refused to recognize it as the collectivebargaining representative of the employees in a unit claimed to beappropriate and questioned its status as representative of a majorityof such employees.In its amended answer to the complaint, asamended, the respondent denies that the Machinists represents amajority of the employees in said unit.We find that a question has arisen concerning representation ofemployees of the respondent.VII.THE APPROPRIATE UNITAs stated above, theMachinistsclaims that the tool and die makersand experimental men employed at the respondent'splant constituteGSeeMatterofWestKentuckyCoal CompanyandUnitedMineWorkers of America,DistrictNo.43. 10 N.L R. B 88 576DECISIONSOF NATIONALLABOR RELATIONS BOARDa unit appropriate for the purposes of collective bargaining.Noneof the parties coiiteiids that other employees also should be includedin the unit.The Machinists desires to exclude foremen from the unit.No objection was made to this and we shall exclude foremen. Therespoiicleiit opposes the inclusion of experimental men in the unit,-contending that the type of work performed by such employees atthe respondent's plant does not require sufficient skill to warrant theirclassification with tool and die makers.The respondent employs two experimental men, James McFarran andAlex Schmidt, whose duties consist of templet making, model building,and hand production work on small orders. It is the templet-makingphase of the employment of McFarran and Schmidt which forms thebasis of the Machinists' argument for their inclusion in the bargainingunit.The respondent admits that the making of certain classes oftemplets requires the services of skilled craftsmen.It maintains, how-,ever, that in view of the simplicity of the templet types required for itspurposes, no such special skill is needed. It was not disputed thattemplet makers, as a class, are generally regarded as skilled workersand that they generally are included in units with tool and die makersunder collective bargaining agreements between the Machinists andemployers.The Machinists appears to be the only union which seeks to bargainfor the respondent's experimental men.It thus appears that the exclu-sion of these employees from the unit would deprive them of representa-tion in any form.We are of the opinion that the respondent's experi-mental men should be included in the bargaining unit.We find that the respondent's tool and die makers and experimentalmen, excluding foremen, constitute a unit appropriate for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and that said unitwill insure to employees of the respondent the full benefit of their rightto self-organization and to collective bargaining and otherwise effectu-ate tie policies of the Act.VIII. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the respondent describedin Section I, above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the free flowof commerce. EXCEL_ CTJRTAI\ COMPANY, INC.Ix.THE DETERMINATION OF REPRESENTATIVES577We find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.Since the respondent has, by engaging in various unfair labor prac-tices, interfered with the exercise by its employees of the rights guaran-teed them by the Act, we shall not now set the date for the election.We-shall hold the election,however, upon receipt of inform,,,ition hton, the-Regional Director that the circumstances permit a ftee cltoi,:e of repre-sentatives unaffected by the respondent's unlawful acts.A.t that time-we shall determine the pay-roll date to be used in ascertaining who shall'be eligible to vote in the election.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case,the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists,Lodge 1384, and the Fac-tory Committee are labor organizations within the meaning of Section.2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of the Factory Committee and by contributing financial andother support thereto, the respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of section 8 (3) and(5) of the Act.6.A question affecting commerce has arisen concerning the repre-sentation of the respondent's employees within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.7.The respondent's tool and die makers and experimental men,excluding foremen, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Relations 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, the National Labor Relations Board- hereby crders that the re-spondent, Excel Curtain Company, Inc., Elkhart, Indiana, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of the Fac-tory Committee or with the formation or administration of any otherlabor organization of its employees and from contributing financial orother support to the Factory Committee or any other labororganization of its employees;(b)Recognizing the Factory Committee as the representative ofany of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment;(c)Giving effect to Excel Curtain Company, Inc., Factory Rulesand Regulations or to any extension, renewal, modification, or supple-ment thereof, or to any contract with the Factory Committee whichmay now be in force, without prejudice, however, to the assertion byits employees of any legal rights they may have acquired under ExcelCurtain Company, Inc., Factory Rules and Regulations, or under anysuch contract;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from the Factory Committee as therepresentative of any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay,-hours of employment, or other conditions of employment, andcompletely disestablish said Factory Committee as such representative;(b) In the event that International Association of Machinists,Lodge 1384, is selected in the election hereinafter directed as the repre-sentative of the employees in the appropriate unit, and is thereaftercertified by the Board as the exclusive representative of such enn-ployees, then, upon request, bargain collectively with InternationalAssociation of Machinists, Lodge 1384, as the exclusive representativeof the respondent's tool and die makers and experimental men, ex-cluding foremen, in respect to rates of pay, wages, hours of4einployment, or other conditions of employment; EXCEL CURTAIN COMPANY, INC.579tc)Post immediately- in conspicuous places at its plant in Elkhart,Indiana, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a), (b), (c), and (d) ofthis Order; and (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a) and (b) of this Order;(d)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) clays from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, as amended, in sofar as it alleges that the respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8 (3) and (5) of the NationalLabor' Relations Act, be, and it hereby is, dismissed.DIRECTION OF ELECTIONBy virtue of and.pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, its part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Excel Curtain Company, Inc., Elkhart, Indiana, an election bysecret ballot shall be conducted at such time as the Board shall in thefuture direct, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board and subject. to Article III, Sec-tion 9, of said Rules and Regulations, among the tool' and die makersand experimental men employed by Excel Curtain Company, Inc.,excluding foremen, to determine whether or not they desire to berepresented by International Association of Machinists, Lodge 1384,for the purposes of collective bargaining.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision, Order, and Direction of Election.